Exhibit 10.106

 

COMMITTED RECEIVABLES PURCHASE AGREEMENT

 

COMMITTED RECEIVABLES PURCHASE AGREEMENT (as it may be amended, modified or
supplemented from time to time, the “Agreement”) is made as of August 1, 2005,
between UTSTARCOM PERSONAL COMMUNICATIONS LLC, a Delaware limited liability
company (“Seller”) and CITIBANK, N.A., a national banking association (“Buyer”).

 

RECITALS

 

Seller desires to sell certain of its Receivables from time to time, and Buyer
is willing to purchase from Seller such Receivables on the terms set forth
herein.  Terms not otherwise defined herein shall have the meanings set forth on
Exhibit A.

 

Accordingly, the parties hereto agree as follows:

 

1.                                       Sale and Purchase.

 


(A)                                  SALE.  SELLER FROM TIME TO TIME DURING THE
PERIOD COMMENCING ON THE DATE HEREOF AND TERMINATING ON THE PURCHASE TERMINATION
DATE MAY SUBMIT TO BUYER A REQUEST (A “REQUEST”) THAT BUYER PURCHASE FROM SELLER
THE PROPOSED RECEIVABLES DESCRIBED IN SUCH  REQUEST.  SUBJECT TO SATISFACTION OF
THE CONDITIONS PRECEDENT SET FORTH IN SUBSECTION 1(B), BUYER SHALL PURCHASE, AND
SELLER SHALL SELL, ALL OF SELLER’S RIGHT, TITLE AND INTEREST (BUT NONE OF
SELLER’S OBLIGATIONS) WITH RESPECT TO SUCH PROPOSED RECEIVABLES AS OF THE
PURCHASE DATE (ALL SUCH PROPOSED RECEIVABLES, ONCE PURCHASED AND SOLD HEREUNDER,
COLLECTIVELY THE “PURCHASED RECEIVABLES”).  UNDER NO CIRCUMSTANCES SHALL BUYER
PURCHASE PROPOSED RECEIVABLES TO THE EXTENT THAT SUCH PURCHASE WOULD RESULT IN
THE OUTSTANDING PURCHASE PRICE EXCEEDING THE PURCHASE COMMITMENT.


 


(B)                                 CONDITIONS PRECEDENT.  BUYER SHALL NOT BE
OBLIGATED TO PURCHASE ELIGIBLE RECEIVABLES DESCRIBED IN SUCH REQUEST UNLESS ON
THE PURCHASE DATE THEREFOR:


 


I.                                          BUYER HAS RECEIVED A REQUEST IN
SUBSTANTIALLY THE FORM OF SCHEDULE I ATTACHED HERETO WITH RESPECT TO THE
PROPOSED RECEIVABLES, TOGETHER WITH SUCH ADDITIONAL SUPPORTING DOCUMENTATION
THAT BUYER MAY HAVE REASONABLY REQUESTED;


 


II.                                       SELLER’S REPRESENTATIONS, WARRANTIES
AND COVENANTS HEREIN ARE TRUE AND ACCURATE IN ALL MATERIAL RESPECTS ON SUCH
PURCHASE DATE, INCLUDING WITH RESPECT TO THE PROPOSED RECEIVABLES;


 


III.                                    NO EVENT OF REPURCHASE EXISTS ON SUCH
PURCHASE DATE, UNLESS SELLER HAS REPURCHASED AND PAID THE FULL PURCHASE PRICE
FOR THE AFFECTED PURCHASED RECEIVABLES PURSUANT TO THE TERMS OF SECTION 5 OR
SUCH REPURCHASE IS BEING

 

--------------------------------------------------------------------------------


 


EFFECTUATED ON SUCH PROPOSED DATE BY PAYMENT IN CASH OR BY SETOFF BY BUYER
AGAINST THE PURCHASE PRICE FOR THE PROPOSED RECEIVABLES; AND


 


IV.                                   THERE SHALL NOT HAVE BEEN ANY MATERIAL
ADVERSE CHANGE IN SELLER, PARENT OR, SOLELY WITH RESPECT TO THE PURCHASE OF ITS
RELATED ELIGIBLE RECEIVABLES (AND UNLESS WAIVED IN WRITING BY BUYER), ANY
ACCOUNT DEBTOR, SINCE THE DATE OF THE LAST PURCHASE HEREUNDER.


 


(C)                                  PURCHASE PRICE.  BUYER SHALL PAY THE
PURCHASE PRICE FOR PURCHASED RECEIVABLES PURCHASED ON ANY PURCHASE DATE,
DENOMINATED IN U.S. DOLLARS, TO SELLER’S ACCOUNT IN IMMEDIATELY AVAILABLE FUNDS
ON SUCH PURCHASE DATE.


 


(D)                                 SECURITY INTEREST.  EFFECTIVE AS OF THE DATE
HEREOF, SELLER HAS GRANTED (AND SELLER HEREBY DOES GRANT) (IN ADDITION TO AND
NOT IN SUBSTITUTION OF THE GRANT UNDER SECTION 5(E) BELOW) TO BUYER A FIRST
PRIORITY SECURITY INTEREST IN AND TO ANY AND ALL PRESENT AND FUTURE PURCHASED
RECEIVABLES AND THE PROCEEDS THEREOF TO SECURE THE REPAYMENT OF ALL AMOUNTS PAID
TO SELLER HEREUNDER WITH ACCRUED INTEREST THEREON, AND THIS AGREEMENT IS DEEMED
TO BE A SECURITY AGREEMENT.  WITH RESPECT TO SUCH GRANT OF A SECURITY INTEREST,
BUYER MAY AT ITS OPTION EXERCISE FROM TIME TO TIME ANY AND ALL RIGHTS AND
REMEDIES AVAILABLE TO IT HEREUNDER, UNDER THE UCC OR OTHERWISE.  SELLER AGREES
THAT FIVE BUSINESS DAYS SHALL BE REASONABLE PRIOR NOTICE TO SELLER OF THE DATE
OF ANY PUBLIC OR PRIVATE SALE OR OTHER DISPOSITION OF ALL OR ANY OF THE
RECEIVABLES.


 


(E)                                  COMMITMENT FEE.  SELLER AGREES TO PAY TO
BUYER QUARTERLY IN ARREARS ON OR BEFORE THE 10TH DAY FOLLOWING THE END OF EACH
OF SELLER’S FISCAL QUARTER A COMMITMENT FEE OF [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE SEC] (THE “COMMITMENT FEE”) ON THE AVERAGE DAILY
DIFFERENCE BETWEEN THE OUTSTANDING PURCHASE PRICE AND THE PURCHASE COMMITMENT.


 


(F)                                    TRUE SALE; NO RECOURSE.  ON AND AT ALL
TIMES FOLLOWING THE TRIGGER DATE, EXCEPT AS OTHERWISE PROVIDED IN SECTION 5,
EACH PURCHASE OF THE PURCHASED RECEIVABLES IS MADE WITHOUT RECOURSE TO SELLER
AND SELLER SHALL HAVE NO LIABILITY TO BUYER FOR ANY ACCOUNT DEBTOR’S FAILURE TO
PAY ANY PURCHASED RECEIVABLE WHEN IT IS DUE AND PAYABLE UNDER THE TERMS
APPLICABLE THERETO.  BUYER AGREES THAT IT SHALL BE RESPONSIBLE FOR THE
NON-PAYMENT OF ANY PURCHASED RECEIVABLE TO THE EXTENT IT IS THE RESULT, WITH
RESPECT TO RECEIVABLES PURCHASED HEREUNDER ON AND FOLLOWING THE TRIGGER DATE, OF
AN INSOLVENCY EVENT OF AN ACCOUNT DEBTOR, SUCH ASSUMPTION OF CREDIT RISK (WITH
RESPECT TO THE OUTSTANDING PURCHASE PRICE RELATING THERETO ONLY) BEING EFFECTIVE
AS OF THE PURCHASE DATE FOR SUCH PURCHASED RECEIVABLES.  BUYER AND SELLER HAVE
STRUCTURED THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS A SALE AFTER THE
OCCURRENCE OF THE TRIGGER DATE, AND BUYER AND SELLER EACH AGREE TO TREAT EACH
SUCH TRANSACTION AS A SALE FOR ALL PURPOSES, INCLUDING, WITHOUT LIMITATION, IN
THEIR RESPECTIVE BOOKS, RECORDS, COMPUTER FILES, TAX RETURNS (FEDERAL, STATE AND
LOCAL), REGULATORY AND GOVERNMENTAL FILINGS (AND SHALL REFLECT SUCH SALE IN
THEIR RESPECTIVE FINANCIAL STATEMENTS).  SELLER WILL ADVISE ALL PERSONS
INQUIRING ABOUT THE OWNERSHIP OF THE RECEIVABLES THAT ALL SUCH PURCHASED
RECEIVABLES HAVE BEEN SOLD TO BUYER.  IN THE EVENT THAT, CONTRARY TO THE MUTUAL
INTENT OF THE PARTIES, ANY PURCHASE OF SUCH PURCHASED RECEIVABLES FOLLOWING THE
TRIGGER DATE IS

 

2

--------------------------------------------------------------------------------


 


NOT CHARACTERIZED AS A SALE, SELLER SHALL, EFFECTIVE AS OF THE TRIGGER DATE, BE
DEEMED TO HAVE GRANTED TO BUYER THE SECURITY INTEREST GRANTED IN
SECTION 1(D) ABOVE.


 

2.                                       Seller Representations and Warranties. 
Seller represents and warrants to Buyer on each Purchase Date that the
representations and warranties set forth on Exhibit C are true and correct.

 

3.                                       Seller Covenants.  Seller agrees to
perform the covenants set forth on Exhibit D.

 

4.                                       Collection Activities.

 


(A)                                  BUYER APPOINTS SELLER AS ITS SERVICER AND
AGENT FOR THE ADMINISTRATION AND SERVICING OF ALL PURCHASED RECEIVABLES SOLD TO
BUYER HEREUNDER, AND SELLER HEREBY ACCEPTS SUCH APPOINTMENT AND AGREES TO
PERFORM ALL NECESSARY AND APPROPRIATE COMMERCIAL COLLECTION ACTIVITIES WITH THE
SAME CARE AND POLICIES AS ARE APPLIED TO ITS OWN RECEIVABLES IN ARRANGING THE
TIMELY PAYMENT OF AMOUNTS DUE AND OWING BY ANY ACCOUNT DEBTOR ALL IN ACCORDANCE
WITH APPLICABLE LAWS, RULES AND REGULATIONS, WITH REASONABLE CARE AND DILIGENCE,
INCLUDING, WITHOUT LIMITATION, DILIGENTLY AND FAITHFULLY PERFORMING ALL
SERVICING AND COLLECTION ACTIONS (INCLUDING, IF NECESSARY, ACTING AS PARTY OF
RECORD IN FOREIGN JURISDICTIONS); PROVIDED, HOWEVER, THAT SUCH APPOINTMENT SHALL
NOT RELEASE SELLER FROM ANY OF ITS DUTIES, RESPONSIBILITIES, LIABILITIES AND
OBLIGATIONS RESULTING FROM OR ARISING HEREUNDER.  BUYER MAY REPLACE SELLER AS
ITS SERVICER PURSUANT TO CLAUSE (F) BELOW.  IN CONNECTION WITH ITS SERVICING
OBLIGATIONS, SELLER WILL PERFORM ITS OBLIGATIONS AND EXERCISE ITS RIGHTS UNDER
CONTRACTS RELATED TO THE PURCHASED RECEIVABLES WITH THE SAME CARE AND APPLYING
THE SAME POLICIES AS IT WOULD EXERCISE AND APPLY IF IT OWNED THE PURCHASED
RECEIVABLES AND SHALL ACT IN THE BEST INTEREST OF BUYER TO MAXIMIZE COLLECTIONS
AND PROVIDED, FURTHER THAT FOLLOWING AN INSOLVENCY EVENT OF AN ACCOUNT DEBTOR OF
RECEIVABLES PURCHASED HEREUNDER ON OR AFTER THE TRIGGER DATE (OR ANY OTHER EVENT
THAT BUYER MAY ASSUME THE RISK THEREOF IN WRITING FROM TIME TO TIME AFTER THE
DATE HEREOF), BUYER SHALL BE FULLY RESPONSIBLE FOR ALL COSTS AND EXPENSES
INCURRED BY SELLER IN CONNECTION HEREWITH, WHICH COSTS AND EXPENSES SHALL NOT BE
ADJUSTED OR SETOFF AGAINST COLLECTIONS IN ANY MANNER.


 


(B)                                 SELLER WILL, ON OR PRIOR TO THE INITIAL
PURCHASE DATE, ESTABLISH IN ITS OWN NAME, THE COLLECTION ACCOUNT.  SELLER
COVENANTS AND AGREES (I) TO SEND A NOTICE TO EACH ACCOUNT DEBTOR SUBSTANTIALLY
IN THE FORM ATTACHED HERETO AS EXHIBIT E INSTRUCTING EACH ACCOUNT DEBTOR TO PAY
ALL AMOUNTS OWING UNDER THE RECEIVABLES TO THE COLLECTION ACCOUNT, (II) NOT TO
CHANGE SUCH PAYMENT INSTRUCTIONS WHILE ANY PURCHASED RECEIVABLES REMAIN
OUTSTANDING, AND (III) TO TAKE ANY AND ALL OTHER REASONABLE ACTIONS, INCLUDING
ACTIONS REQUESTED BY BUYER, TO ENSURE THAT ALL AMOUNTS OWING UNDER THE
RECEIVABLES WILL BE DEPOSITED EXCLUSIVELY TO THE COLLECTION ACCOUNT.


 


(C)                                  IF SELLER RECEIVES A MISDIRECTED PAYMENT OF
A RECEIVABLE FROM ANY ACCOUNT DEBTOR, SELLER WILL IMMEDIATELY NOTIFY BUYER AND
IMMEDIATELY (AND IN ANY EVENT WITHIN TWO BUSINESS DAYS OF RECEIPT THEREOF) REMIT
THE FUNDS TO THE COLLECTION ACCOUNT.

 

3

--------------------------------------------------------------------------------


 


UNTIL REMITTED, SELLER WILL HOLD SUCH FUNDS IN TRUST AS BUYER’S EXCLUSIVE
PROPERTY AND SAFEGUARD SUCH FUNDS FOR THE BENEFIT OF BUYER.


 


(D)                                 SELLER, AS SERVICER, SHALL BE RESPONSIBLE
FOR IDENTIFYING, MATCHING AND RECONCILING ANY PAYMENTS RECEIVED IN THE
COLLECTION ACCOUNT WITH THE RECEIVABLE ASSOCIATED WITH SUCH PAYMENT. IF ANY
PAYMENT IS RECEIVED IN THE COLLECTION ACCOUNT OTHER THAN PAYMENTS ON THE
RECEIVABLES, SUCH FUNDS WILL IMMEDIATELY BE FORWARDED TO SELLER, SUBJECT TO
RECEIPT OF EVIDENCE OF PAYMENTS DETAILS DOCUMENTING THAT THE PAYMENT IS FOR
TRANSACTIONS OTHER THAN THE RECEIVABLES AND THAT NO EVENT UNDER SECTION 5
EXISTS. IF ANY PAYMENT IS RECEIVED FROM AN ACCOUNT DEBTOR, AND SUCH PAYMENT IS
NOT IDENTIFIED OR MISIDENTIFIED BY SUCH ACCOUNT DEBTOR AS RELATING TO A
PARTICULAR RECEIVABLE AND CANNOT OTHERWISE BE REASONABLY IDENTIFIED (E.G. BY
INVOICE AMOUNT) AS RELATING TO A PARTICULAR RECEIVABLE OR IF BUYER DETERMINES
THAT THE RECONCILIATION IS OTHERWISE DEFECTIVE WITHIN FIVE BUSINESS DAYS OF
RECEIPT THEREOF OR SELLER DEFAULTS IN ITS OBLIGATIONS AS SERVICER AS SET FORTH
UNDER THIS SECTION 4, SUCH PAYMENT SHALL BE APPLIED FIRST TO THE UNPAID
PURCHASED RECEIVABLES OF SUCH ACCOUNT DEBTOR IN CHRONOLOGICAL ORDER (BEGINNING
WITH THE OLDEST UNPAID PURCHASED RECEIVABLE), AND THEN TO RECEIVABLES WHICH HAVE
NOT BEEN PURCHASED HEREUNDER, ALSO IN CHRONOLOGICAL ORDER.


 


(E)                                  BASED ON THE RECONCILIATION INFORMATION 
PROVIDED TO BUYER BY SELLER AS SERVICER PRIOR TO 11AM PACIFIC TIME UNDER CLAUSE
(D) ABOVE AND OTHER INFORMATION AVAILABLE TO BUYER, (1) BUYER WILL REMIT TO
SELLER’S ACCOUNT THE SAME DAY, IF THE RECONCILIATION IS IN ORDER,
(I) COLLECTIONS ON ACCOUNT OF RECEIVABLES NOT PURCHASED HEREUNDER AND (II) ALL
OTHER COLLECTIONS RECEIVED IN THE COLLECTION ACCOUNT AND NOT RELATING TO THE
RECEIVABLES, AND (2) BUYER WILL RETAIN FOR ITS OWN ACCOUNT FROM COLLECTIONS ON
ACCOUNT OF PURCHASED RECEIVABLES AN AMOUNT UP TO THE DISCOUNT OF SUCH PURCHASED
RECEIVABLES AND ANY AMOUNTS THEN OWING TO BUYER.


 


(F)                                    IF SELLER DEFAULTS IN ITS OBLIGATIONS AS
SERVICER AS SET FORTH UNDER THIS SECTION 4, BUYER MAY AT ANY TIME THEREAFTER
(AND SHALL, WITHOUT REQUIREMENT OF NOTICE TO SELLER OR ANY OTHER PERSON, UPON A
MATERIAL ADVERSE CHANGE OR AN INSOLVENCY EVENT OF SELLER OR PARENT) REPLACE
SELLER AS SERVICER (WHICH REPLACEMENT MAY BE EFFECTUATED THROUGH THE
OUTPLACEMENT TO A PERSON OF ALL BACK OFFICE DUTIES, INCLUDING BILLING,
COLLECTION AND PROCESSING RESPONSIBILITIES, AND ACCESS TO ALL PERSONNEL,
HARDWARE AND SOFTWARE UTILIZED IN CONNECTION WITH SUCH RESPONSIBILITIES).


 

5.                                       Repurchase Events; Indemnities and
Set-Off.

 


(A)                                  IF ANY OF THE FOLLOWING EVENTS (“EVENTS OF
REPURCHASE”) OCCURS AND IS CONTINUING:


 


I.                                          ANY REPRESENTATION OR WARRANTY BY
SELLER HEREUNDER WITH RESPECT TO ANY OF THE PURCHASED RECEIVABLES IS INCORRECT
WHEN MADE OR DEEMED MADE AND SHALL HAVE AN ADVERSE EFFECT ON THE ABILITY TO
COLLECT THE NET INVOICE AMOUNT OF SUCH PURCHASED RECEIVABLES; OR


 


II.                                       IF,

 

4

--------------------------------------------------------------------------------


 

(1)                                  SELLER FAILS TO PERFORM OR OBSERVE ANY
OTHER TERM, COVENANT OR AGREEMENT WITH RESPECT TO ANY OF THE PURCHASED
RECEIVABLES AND SUCH FAILURE SHALL HAVE AN ADVERSE EFFECT ON THE COLLECTIBILITY
OF THE NET INVOICE AMOUNT OF ANY PURCHASED RECEIVABLE;

 

(2)                                  SELLER INSTRUCTS AN ACCOUNT DEBTOR TO PAY
TO AN ACCOUNT OTHER THAN THE COLLECTION ACCOUNT OR IF AN ACCOUNT DEBTOR MAKES
REPEATED MISDIRECTED PAYMENTS TO SELLER;

 

(3)                                  AN ACCOUNT DEBTOR ASSERTS A DISPUTE WITH
RESPECT TO ANY PURCHASED RECEIVABLE, OR

 

(4)                                  BUYER DOES NOT RECEIVE ALL AMOUNTS OWING
WITH RESPECT TO A PURCHASED RECEIVABLE WITHIN 45 DAYS OF THE DUE DATE THEREOF
FOR ANY OTHER REASON, UNLESS SUCH NON-PAYMENT WITH RESPECT TO RECEIVABLES
PURCHASED HEREUNDER FOLLOWING THE TRIGGER DATE IS THE RESULT OF AN INSOLVENCY
EVENT OF AN ACCOUNT DEBTOR,

 

then, Seller shall, at the time, in the manner and otherwise as hereinafter set
forth, repurchase and pay for the affected part (or, if such misrepresentation,
Dispute or failure to perform relates to more than 20% of such affected
Purchased Receivables then outstanding, then, at Buyer’s discretion, all) of
such Purchased Receivables then outstanding affected by such Event of Repurchase
at Buyer’s option and demand.  The repurchase price for a Purchased Receivable
shall be the amount equal to the Outstanding Purchase Amount relating thereto
and shall be paid to the Collection Account in immediately available funds.  Any
repurchase of a Purchased Receivable hereunder shall be without recourse to or
warranty by Buyer.  Seller agrees that Buyer may set off against any unpaid
obligation of Seller under this Section, as provided in subsection (d) below. 
Amounts due hereunder shall accrue interest at the Refundable Discount Margin.

 


(B)                                 SELLER HEREBY AGREES TO INDEMNIFY BUYER
(TOGETHER WITH ITS OFFICERS, DIRECTORS, AGENTS, REPRESENTATIVES, SHAREHOLDERS,
COUNSEL, EMPLOYEES AND LENDERS, EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST
ANY AND ALL CLAIMS, LOSSES AND LIABILITIES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES) (ALL OF THE FOREGOING BEING COLLECTIVELY REFERRED TO
AS “INDEMNIFIED AMOUNTS”) ARISING OUT OF OR RESULTING FROM ANY OF THE FOLLOWING:
(I) THE SALE TO BUYER OF ANY RECEIVABLE WHICH PURPORTS TO BE A PURCHASED
RECEIVABLE AS TO WHICH THE REPRESENTATIONS AND WARRANTIES MADE HEREIN ARE NOT
TRUE AND CORRECT ON THE PURCHASE DATE THEREFOR; (II) ANY OTHER REPRESENTATION OR
WARRANTY MADE OR DEEMED MADE BY SELLER (OR ANY OF ITS OFFICERS) UNDER OR IN
CONNECTION WITH THIS AGREEMENT WHICH SHALL HAVE BEEN INCORRECT IN ANY MATERIAL
RESPECT WHEN MADE; (III) THE FAILURE BY SELLER OR ANY PURCHASED RECEIVABLE TO
COMPLY WITH ANY APPLICABLE LAW, RULE OR REGULATION; (IV) THE FAILURE TO VEST IN
BUYER A PERFECTED SECURITY INTEREST IN EACH PURCHASED RECEIVABLE AND THE
PROCEEDS AND COLLECTIONS IN RESPECT THEREOF, FREE AND CLEAR OF ANY LIENS OR
ENCUMBRANCES OF ANY KIND OR NATURE WHATSOEVER; (V) ANY DISPUTE OR ANY OTHER
CLAIM RESULTING FROM THE SERVICES OR MERCHANDISE RELATED TO SUCH PURCHASED
RECEIVABLE OR THE FURNISHING OR FAILURE TO FURNISH SUCH SERVICES OR MERCHANDISE
OR

 

5

--------------------------------------------------------------------------------


 


RELATING TO COLLECTION ACTIVITIES WITH RESPECT TO SUCH PURCHASED RECEIVABLE;
PROVIDED, HOWEVER, THIS CLAUSE (V) SHALL NOT BE DEEMED TO INCLUDE ANY FAILURE TO
PAY ARISING OUT OF ANY INSOLVENCY EVENT OF AN ACCOUNT DEBTOR, OR (VI) THE
COMMINGLING BY SELLER OF COLLECTIONS AT ANY TIME WITH OTHER FUNDS OF SELLER OR
ANY OTHER PERSON; PROVIDED, HOWEVER, WITH RESPECT TO RECEIVABLES PURCHASED
HEREUNDER ON AND FOLLOWING THE TRIGGER DATE THAT IN ALL EVENTS THERE SHALL BE
EXCLUDED FROM THE FOREGOING INDEMNIFICATION ANY CLAIMS, LOSSES OR LIABILITIES
RESULTING SOLELY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AN
INDEMNIFIED PARTY OR AS THE RESULT OF AN INSOLVENCY EVENT OF AN ACCOUNT DEBTOR. 
AMOUNTS DUE HEREUNDER SHALL ACCRUE INTEREST AT THE REFUNDABLE DISCOUNT MARGIN.


 


(C)                                  TAX INDEMNIFICATION.  SELLER SHALL PAY, AND
INDEMNIFY AND HOLD BUYER HARMLESS FROM AND AGAINST, ANY TAXES THAT MAY AT ANY
TIME BE ASSERTED IN RESPECT OF THE PURCHASE TRANSACTIONS HEREUNDER (INCLUDING
ANY SALES, OCCUPATIONAL, EXCISE, PERSONAL PROPERTY, PRIVILEGE OR LICENSE TAXES,
OR ANY WITHHOLDINGS, BUT NOT INCLUDING TAXES IMPOSED UPON BUYER WITH RESPECT TO
ITS OVERALL NET INCOME) AND COSTS, EXPENSES AND REASONABLE COUNSEL FEES IN
DEFENDING AGAINST THE SAME, WHETHER ARISING BY REASON OF THE ACTS TO BE
PERFORMED BY SELLER HEREUNDER OR OTHERWISE.


 


(D)                                 SET-OFF.  SELLER FURTHER AGREES THAT, IF
SELLER FAILS TO PAY ANY AMOUNTS DUE UNDER THIS SECTION 5 WITHIN THREE
(3) BUSINESS DAYS AFTER RECEIPT OF NOTICE FROM BUYER OF THE OCCURRENCE OF AN
EVENT OF REPURCHASE, SELLER HEREBY IRREVOCABLY INSTRUCTS BUYER TO SET-OFF SUCH
AMOUNT AGAINST THE PURCHASE PRICE OF ANY PROPOSED RECEIVABLES TO BE PURCHASED ON
OR AFTER SUCH DATE OR AGAINST ANY COLLECTIONS.  BUYER MAY ALSO SET-OFF FOR
UNPAID AMOUNTS UNDER THIS SECTION 5 AGAINST ANY OTHER FUNDS OF SELLER HELD BY
BUYER.  NO ACT OR CONSENT OF ANY NATURE WHATSOEVER IS REQUIRED PRIOR TO THE
RIGHT OF BUYER TO EXERCISE SUCH RIGHT OF SET-OFF.


 


(E)                                  COLLATERAL SECURITY.  AS COLLATERAL
SECURITY FOR SELLER’S EXISTING AND FUTURE OBLIGATIONS TO REPURCHASE AND PAY FOR
PURCHASED RECEIVABLES AS SET FORTH IN CLAUSE (A) ABOVE AND INDEMNIFICATION
OBLIGATIONS SET FORTH IN CLAUSES (B) AND (C) ABOVE, SELLER HEREBY GRANTS TO
BUYER A FIRST PRIORITY LIEN ON AND SECURITY INTEREST IN, AND THE RIGHT OF
SET-OFF AGAINST (1) THE COLLECTION ACCOUNT AND (2) ALL PROCEEDS OF THE
FOREGOING.


 


(F)                                    UCC.  THE RIGHTS GRANTED TO BUYER
HEREUNDER ARE IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES AFFORDED TO BUYER AS
A SECURED PARTY UNDER THE UCC.


 

6.                                       Notices.  Unless otherwise provided
herein, all communications by Seller or Buyer or any other agreement entered
into in connection herewith shall be in writing and (except for financial
statements and other informational documents which may be sent by first-class
mail, postage prepaid, or by email) shall be personally delivered or sent by a
recognized overnight delivery service, certified mail, postage prepaid, return
receipt requested, or by telecopier (with confirmed receipt) to Seller or Buyer,
as the case may be, at its address set forth below:

 

If to Seller:

 

UTStarcom, Inc.

 

 

1275 Harbor Bay Parkway

 

6

--------------------------------------------------------------------------------


 

 

 

Alameda, CA 94502

 

 

Fax: (510) 864-8802

 

 

email: ksanfelipe@utstar.com

 

 

cc email: candace.hsu@utstar.com

 

 

Attention: Keith San Felipe, Treasurer

 

 

 

If to Buyer:

 

Citibank, N.A.

 

 

388 Greenwich Street, 25th Floor

 

 

New York, NY 10013

 

 

Fax: (212) 816-6290

 

 

email: Erik.Wanberg@citigroup.com

 

 

Attention: Erik Wanberg

 

Any Request, and any supporting documentation in connection herewith or
therewith, such as copies of invoices, may be sent by Seller by fax or as a PDF
file attachment to an email, and Buyer and Seller may otherwise communicate by
email or fax.  Seller agrees that Buyer may presume the authenticity,
genuineness, accuracy, completeness and due execution of any email or fax
communication bearing a facsimile or scanned signature resembling a signature of
an authorized Person of Seller without further verification or inquiry by
Buyer.  Notwithstanding the foregoing, Buyer in its sole discretion may elect
not to act or rely upon such a communication and shall be entitled (but not
obligated) to make inquiries or require further Seller action to authenticate
any such communication.

 

A Person may change the address at which it is to receive notices hereunder by
written notice in the foregoing manner given to the other.

 

7.                                       Survival.  All covenants,
representations and warranties made herein shall continue in full force and
effect so long as any Purchased Receivables remain outstanding.  Seller’s
obligations to indemnify Buyer with respect to the expenses, damages, losses,
costs and liabilities shall survive until all applicable statute of limitations
periods with respect to actions that may be brought against Buyer have run.

 

8.                                       Expenses.  Seller shall reimburse Buyer
for all reasonable costs (including reasonable attorneys’ fees and expenses)
Buyer incurs in connection with the preparation and negotiation of this
Agreement in excess of $10,000 and for the enforcement of its rights or
indemnities hereunder.

 

9.                                       General Provisions.

 

This Agreement shall be governed by the laws of the State of New York, without
giving effect to conflicts of law principles.  Each of the parties hereto
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States sitting in the Borough of Manhattan, New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement

 

7

--------------------------------------------------------------------------------


 

of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court.  A final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court located in the Borough of Manhattan.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

This Agreement represents the final agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous
understandings and agreements with respect to such subject matter.  No provision
of this Agreement may be amended or waived except by a writing signed by the
parties hereto.  This Agreement shall bind and inure to the benefit of the
respective successors and permitted assigns of each of the parties; provided,
however, that Seller may not assign any of its rights hereunder without Buyer’s
prior written consent, given in its sole discretion.

 

Buyer shall have the right to sell, transfer, assign, negotiate, or grant
participations in all or any part of, or any interest in, Buyer’s rights,
obligations and benefits hereunder; provided, that, at all times prior to an
Event of Termination, Buyer shall provide Seller at least 30 days’ notice prior
to any sale, transfer or assignment of Buyer’s obligations under this Agreement,
such  sale, transfer or assignment shall be only to an Eligible Assignee and
shall be subject to the prior consent of Seller, such consent to be provided in
a timely fashion and not unreasonably withheld; and provided, further, that an
assignment by Buyer to an Affiliate of Buyer shall not be subject to such prior
notice and consent provisions.  Subject to the notice and consent provisions set
forth above, from and after the effective date of any sale, transfer or
assignment , the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned thereunder, shall have the rights, duties
and obligations of a Buyer under this Agreement, the Performance Undertaking and
related documents, and the assigning Buyer thereunder, to the extent of the
interest so assigned, shall be released from its obligations under this
Agreement and the other documents relating hereto.

 

Each provision of this Agreement shall be severable from every other provision
hereof for the purpose of determining the legal enforceability of any specific
provision.  This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement.

 

BUYER AND SELLER IRREVOCABLY WAIVE ANY RIGHT THAT EITHER MAY HAVE TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR

 

8

--------------------------------------------------------------------------------


 

ARISING OUT OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

UTSTARCOM PERSONAL COMMUNICATIONS
LLC, Seller

 

 

 

 

 

 

 

By:

 

/s/ Keith San Felipe

 

 

Title:

 

Treasurer

 

 

 

 

 

CITIBANK, N.A., Buyer

 

 

 

 

 

By:

 

/s/ Keith R. Karako

 

 

Title:

 

Vice President

 

 

10

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Form of Request

 

[date]

 

Citibank, N.A.
388 Greenwich Street, 25th Floor
New York, NY 10013

 

Reference is hereby made to that certain Purchase Agreement, dated as of
August 1, 2005, between UTSTARCOM PERSONAL COMMUNICATIONS LLC (“Seller”) and
CITIBANK, N.A. (“Buyer”) (as it may be amended, modified or supplemented from
time to time, the “Agreement”; terms not otherwise defined herein shall have the
meanings set forth in the Agreement).

 

Pursuant to the terms of the Agreement, Seller hereby requests that Buyer
purchase from Seller the Proposed Receivables listed on the Exhibit attached
hereto with an aggregate Purchase Price of $                .

 

Seller represents and warrants that as of the date hereof, assuming the purchase
of the Proposed Receivables pursuant to terms of the Agreement:

 

1.                                       Following the purchase of the Proposed
Receivables set forth in this Request, the Outstanding Purchase Price does not
exceed $100,000,000;

 

2.                                       Seller’s representations, warranties
and covenants set forth in the Agreement are true and accurate in all material
respects;

 

3.                                       No Event of Repurchase exists on such
Purchase Date except for repurchases being effectuated on the date hereof by
setoff by Buyer against the Purchase Price for the Proposed Receivables; and

 

4.                                       There has not been any Material Adverse
Change in Seller or Account Debtor since the date of the last purchase under the
Agreement.

 

5.                                       There has not been any Dispute with any
Account Debtor of any Proposed Receivable or Purchased Receivable since the date
of the last purchase under the Agreement that has not been disclosed to Buyer
(and for which Buyer may establish a reserve, at its discretion, in an amount
not exceeding the amount asserted in connection with such Dispute).

 

Upon acceptance by Buyer of this Request and payment of the Purchase Price,
Buyer hereby purchases, and Seller hereby sells, all of Seller’s right, title
and interest (but none of Seller’s obligations) with respect to the Proposed
Receivables on the attached Exhibit as of the date hereof, and the Proposed
Receivables shall become Purchased Receivables in the manner set forth in the
Agreement.

 

I-1

--------------------------------------------------------------------------------


 

 

UTSTARCOM PERSONAL COMMUNICATIONS LLC

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

REQUEST ACCEPTED:

CITIBANK, N.A.

 

 

By:

 

 

Title:

 

 

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT TO REQUEST

 

List of Accounts Receivable
Proposed for Sale as of                , 200  

 

Customer

 

Invoice/Purchase
Order Number

 

Invoice Amount

 

Shipment Date

 

Customer P.O. #

 

Due Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CALCULATION OF PURCHASE PRICE FOR THE PROPOSED RECEIVABLES

 

Net Invoice Amount:

 

$

 

multiplied by Adjustment Percentage

 

95

%

 

 

 

 

Adjusted Invoice Amount

 

$

 

Less: Discount

 

$

 

 

 

 

 

Purchase Price

 

$

 

 

 

 

 

CALCULATION OF MAXIMUM AMOUNT

 

 

 

Outstanding Purchase Price (without Proposed Receivables):

 

$

 

Purchase Price for Proposed Receivables:

 

$

 

Total Outstanding Purchase Price (not to exceed $100,000,000):

 

$

 

 

I-3

--------------------------------------------------------------------------------


 

Schedule II

Account Debtors

 

II-1

--------------------------------------------------------------------------------


 

Exhibit A

Certain Defined Terms

 

As used herein, the following terms shall have the following meanings:

 

“Account Debtor”:  The account debtors listed on Schedule II hereto, as such
Schedule may be modified or supplemented from time to time, as approved by Buyer
in writing in its sole and absolute discretion in good faith, exercised in a
commercially reasonable manner and based solely on the creditworthiness of the
subject Account Debtor; in furtherance of the foregoing, Buyer shall exclude
from Schedule II with respect to future purchases an account debtor who is
subject to an Insolvency Event, and may elect to exclude any account debtor from
Schedule II with respect to future purchases, the Purchased Receivables of whom
(i) have been subject to material repurchases under Section 5 of this Agreement,
(ii) have been subject to material and ongoing Disputes, or (iii) are 45 days or
more past due.  Buyer may also from time to time specify maximum Outstanding
Purchase Price limits for certain Account Debtors in good faith, exercised in a
commercially reasonable manner and based solely on the creditworthiness of the
subject Account Debtor.

 

“Adjusted Invoice Amount”:  For Purchased Receivables on any Purchase Date, the
aggregate Net Invoice Amount of such Purchased Receivables multiplied by the
Adjustment Percentage as of such date.

 

“Adjustment Percentage”:  The Adjustment Percentage with respect to the amount
paid by Buyer for the Purchased Receivables on a Purchase Date shall be the
percentage mutually agreed upon by Buyer and Seller with respect to such
Purchase Date, which as of the date hereof shall be 95%.

 

“Affiliate”:  As to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by or is under common control with such Person
or is a director or officer of such Person.  For the purposes of this
definition, “control”, when used with respect to any specified Person, means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

 

“Agreement”:  This Purchase Agreement, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.

 

“Business Day”:  Any day that is not a Saturday, Sunday or other day on which
banks in New York City are required or permitted to close.

 

“Buyer”:  The meaning set forth in the preamble.

 

“Change of Control”:  With respect to any Person, means any of the following: 
following:  (a) the sale, lease or transfer of all or substantially all of the
assets of such Person or group (as such term is defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended); (b) the liquidation or
dissolution of (or the adoption of a plan of liquidation by) such Person; or
(c) the acquisition by any Person or group (as such

 

A-1

--------------------------------------------------------------------------------


 

term is defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended) of more than 20% of the voting stock of such Person by way of merger or
consolidation or otherwise.

 

“Collection Account”:  Account #[                     ] at Citibank, N.A., New
York, New York, ABA #[                     ].

 

“Collection Date”:  With respect to any Purchased Receivables, the date of
receipt into the Collection Account of Collections relating to such Purchased
Receivables.  In the event that Collections relating to any Purchased Receivable
are deposited into the Collection Account on more than one day, “Collection
Date” shall be the date as of which all outstanding amounts relating to such
Purchased Receivables have been deposited in or transferred to the Collection
Account.

 

“Collections”:  With respect to any Receivable, all cash collections, checks (or
availability of good funds), wire transfers, electronic funds transfers and
other cash proceeds of such Receivable, deposited in or transferred, or to be
deposited or transferred, to the Collection Account, including, without
limitation, all cash proceeds thereof.

 

“Commitment Fee”:  The meaning set forth in Section 1(e).

 

“Control Agreement”:  The Deposit Account Control Agreement, dated the date
hereof, among Buyer, Seller, and Citibank, N.A. in its capacity as depository
institution, as such agreement may be amended, modified or supplemented from
time to time by agreement of such parties.

 

“Discount”:  For any Purchase Receivable, an amount equal to:

 

DM  x                (AIA x Tenor/360)

 

in which

 

DM                           =                                         Discount
Margin

AIA                        =                                         Adjusted
Invoice Amount of such Purchased Receivable

Tenor                =                                         number of days
from the Purchase Date of such Purchased Receivable to 45 days past the Due Date
of such Purchased Receivable

 

“Discount Margin”:  The discount cost applied by Buyer to Purchased Receivables
purchased on a Purchase Date, equal to (a) for any approved Account Debtor set
forth in Schedule II herein as of the date hereof, (i) [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE SEC] if the payment cycle is less than 75
days or (ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC] if
the payment cycle is 75 days or more, calculated on the basis of  the Adjusted
Invoice Amount of such Purchased Receivables for the number of days between the
date of discounting and 45 days past the Due Date and (b) for any other Account
Debtor, as mutually agreed by Buyer and Seller.

 

A-2

--------------------------------------------------------------------------------


 

“Dispute”:  Any dispute, discount, deduction, claim, offset, defense or
counterclaim of any kind relating to the Purchased Receivables (other than a
discount or adjustment granted with Buyer’s written approval), regardless of
whether the same (i) is in an amount greater than, equal to or less than the
Purchased Receivables concerned, (ii) is bona fide or not, or (iii) arises by
reason of an act of God, civil strife, war, currency restrictions, foreign
political restrictions or regulations or any other circumstance beyond the
control of Seller or related Account Debtor.  In the absence of an Insolvency
Event of an Account Debtor of Receivables purchased hereunder on and following
the Trigger Date, any Purchased Receivables 45 days past due or more are deemed
to have a Dispute and be subject to Section 5 herein; provided that the failure
to make payment of a Purchased Receivable as a result of an Insolvency Event of
an Account Debtor of Receivables purchased hereunder on and following the
Trigger Date shall not be deemed a “Dispute” hereunder.

 

“Due Date”:  With respect to any Purchased Receivable, the last day that is set
forth for timely payment in the invoice provided to the related Account Debtor.

 

“Eligible Assignee”:  A nationally recognized bank or financial institution that
is experienced in receivables purchase transactions and possesses the financial
ability to perform as a Buyer under this Agreement;

 

“Eligible Receivables”:  Receivables generated by Seller in the ordinary course
of its business from the sale of telecommunication equipment to an Account
Debtor.

 

“Employee Benefit Plan”:  any employee benefit plan within the meaning of
§3(3) of ERISA maintained by Seller or any ERISA Affiliate, or with respect to
which any of them have any liability.

 

“ERISA”:  the Employee Retirement Income Security Act of 194, as amended.

 

“ERISA Affiliate”:  any entity which is under common control with Seller within
the meaning of ERISA or which is treated as a single employer with Seller under
the Internal Revenue Code of 1986, as amended.

 

“Events of Repurchase”:  The meaning set forth in Section 5(a).

 

“Events of Termination”:  The meaning set forth in Exhibit F.

 

“GAAP”:  generally accepted accounting principles in the United States of
America, applied on a consistent basis as set forth in Opinions of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and/or in statements of the Financial Accounting Standards Board
and/or the rules and regulations of the SEC and/or their respective successors
and which are applied in the circumstances as of the date in question.

 

“Indemnified Amounts”:  The meaning set forth in Section 5(b).

 

“Indemnified Party”:  The meaning set forth in Section 5(b).

 

A-3

--------------------------------------------------------------------------------


 

“Insolvency Event”:  With respect to any Person, such Person shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against such Person
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 30 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or such Person shall take any action to authorize any of
the actions set forth above in this definition; provided, that in the case of
the inability of any Person to pay its debts as such debts become due arising by
reason of currency restrictions or foreign political restrictions or regulations
beyond the control of Seller or such Person, such event shall not be deemed an
“Insolvency Event” hereunder.

 

“LIBOR”:  For any period, the LIBOR base rate quoted by Citibank N.A. and then
in effect for such period; provided that for any period between 1 and 30 days
LIBOR shall be based on a one-month period, for any period between 31 and 60
days LIBOR shall be based on a two-month period and for any period between 61
and 90 days LIBOR shall be based on a three-month period.

 

“Material Adverse Change”:  (x) As to Seller or Parent, an event that results or
could likely result in (a) a material adverse change in (i) the business,
condition (financial or otherwise), operations, relationships with any Account
Debtor, performance, properties or prospects of Seller or Parent, (ii) the
ability of Seller, as servicer or otherwise, to fulfill its obligations
hereunder, or of Parent to fulfill its obligations under the Performance
Undertaking, (b) the impairment of the validity or enforceability of, or the
rights, remedies or benefits available to, Buyer under this Agreement or the
Performance Undertaking, and (y) as to any Account Debtor, (i) a Change of
Control of such Account Debtor, or (ii) a significant downgrade (meaning, (x) a
full level downgrade of an “investment grade” account debtor from the level
existing on the initial purchase of Receivables relating to such Account Debtor,
(y) a downgrade of an “investment grade” account debtor below investment grade
or (z) any downgrade of a non-”investment grade” account debtor) of the senior
unsecured indebtedness of such Account Debtor by a nationally recognized rating
agency.

 

“Net Invoice Amount”:  The amount of the applicable Purchased Receivable shown
on the invoice for such Purchased Receivable as the total amount payable by the
related Account Debtor (net of any discounts, credits or other allowances shown
on such invoice).

 

A-4

--------------------------------------------------------------------------------


 

“Outstanding Purchase Amount”:  (x) The aggregate amount of all Purchase Prices
paid by Buyer with respect to the Purchased Receivables, plus the Discount
Margin, minus (y) the aggregate amount of all collections with respect to the
Purchased Receivables deposited into the Collection Account.

 

“Outstanding Purchase Price”:  (x) The aggregate amount of all Purchase Prices
paid by Buyer with respect to the Purchased Receivables, minus (y) the aggregate
amount of all collections with respect to the Purchased Receivables deposited
into the Collection Account.

 

“Parent”:  UTStarcom, Inc., a Delaware corporation.

 

“PBGC”:  the Pension Benefit Guaranty Corporation or any entity succeeding to
all or any of its functions under ERISA.

 

“Performance Undertaking”:  The undertaking being executed and delivered by
Parent to Buyer as of the date of this Agreement.

 

“Person”:  An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Proposed Receivables”:  With respect to any Purchase Date, the Eligible
Receivables proposed by Seller to Buyer and described in a Request to be
purchased on such Purchase Date.

 

“Purchase Commitment”:  $100,000,000.

 

“Purchase Date”:  Each date on which Buyer purchases Eligible Receivables.

 

“Purchase Price”:  With respect to any Purchased Receivables, equals
(i) Adjusted Invoice Amount minus (ii) the Discount.

 

“Purchase Termination Date”:  The earlier of (x) a date 364 days from the date
of this Agreement, which shall be July 27, 2006; provided, that such date shall
be automatically extended for annual successive terms unless Seller or Buyer
provides written notice to the other Person not less than 30 days prior to the
expiration of such annual term, that such Person does not intend to extend the
term of this Agreement, and (y) the occurrence of an Event of Termination;
provided, further, that Seller may terminate this facility early upon written
notice thereof to Buyer.

 

“Purchased Receivables”:  The meaning set forth in Section 1(a).

 

“Receivables”:  All accounts, instruments, documents, contract rights, general
intangibles and chattel paper (as such terms are understood under the UCC), all
tax refunds and proceeds of insurance, and all other forms of obligations owing
to Seller by an Account Debtor, whether now existing or hereafter created that
represent bona fide obligations of an Account Debtor arising out of Seller’s
sale and delivery of goods and

 

A-5

--------------------------------------------------------------------------------


 

services, together with the Related Security with respect thereto, and with
respect to each of the foregoing, all proceeds thereof.

 

“Reconciliation Report”:  With respect to any Purchased Receivables, a report
detailing the reconciliation of the payments collected for such Purchased
Receivables.

 

“Refundable Discount Margin”:  With respect to any Purchased Receivables, the
portion of the Discount Margin applied by Buyer from the Collection Date to 45
days past the Due Date.

 

“Related Security:  With respect to any Receivable:

 

(i)                                     all of Seller’s interest in any
merchandise (including returned merchandise) relating to any sale giving rise to
such Receivable;

 

(ii)                                  all security interests or liens and
property subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to a contract related to such Receivable or
otherwise, together with all financing statements signed by the related Account
Debtor describing any collateral securing such Receivable;

 

(iii)                               all guaranties, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the contract related to
such Receivable or otherwise; and

 

(iv)                              all books, records and other information
(including, without limitation. computer programs. tapes, discs, punch cards and
data processing software) relating to such Receivable and the related Account
Debtor.

 

“Request”:  The meaning set forth in Section 1(a).

 

“SEC”:  The Securities and Exchange Commission.

 

“Seller”:  The meaning set forth in the preamble.

 

“Seller’s Account”:  Seller’s account at [bank/address], ABA#
[                     ], Account # [                   ], or such other bank
account identified in writing by Seller to Buyer from time to time.

 

“Trigger Date”:  The date on which the conditions precedent set forth in
Exhibit B (3) are satisfied.

 

“UCC”:  The Uniform Commercial Code in effect in the State of Delaware from time
to time.

 

A-6

--------------------------------------------------------------------------------


 

Exhibit B

Conditions Precedent

 

1.                                       Conditions Precedent for Facility
Closing

 

The purchase of Proposed Receivables under this Agreement is subject to the
conditions precedent that Buyer shall have received on or before such date the
following, each (unless otherwise indicated) dated such date, in form and
substance satisfactory to Buyer:

 

(a)                                  A duly executed Agreement.

 

(b)                                 A duly executed Performance Undertaking.

 

(c)                                  Proof of payment of the setup fee to Buyer.

 

2.                                       Conditions Precedent for Initial
Purchase Date

 

The purchase of Proposed Receivables under the Agreement on the initial Purchase
Date is subject to the conditions precedent that Buyer shall have received on or
before such date the following, each (unless otherwise indicated) dated such
date, in form and substance satisfactory to Buyer:

 

(a)                                  A certificate issued by the Secretary of
State of the State of Delaware as to the legal existence and good standing of
Seller and Parent.

 

(b)                                 Certified copies of Seller’s and Parent’s
articles of organization and limited liability company agreement and certified
copies of all documents evidencing necessary company action and governmental
approvals, if any, with respect to the Agreement.

 

(c)                                  A certificate of the Secretary or Assistant
Secretary of Seller and Parent certifying the names and true signatures of the
incumbent officers of such entity authorized to sign the Agreement, each
Request, the Performance Undertaking and any other documents to be delivered by
it hereunder.

 

(d)                                 Acknowledgment or time-stamped receipt
copies of proper financing statements (showing Seller as debtor and Buyer as
secured party with respect to the grant by Seller of a first priority security
interest to Buyer as contemplated by Section 5(e) of the Agreement) duly filed
on or before the initial Purchase Date under the UCC.

 

(e)                                  Completed requests for information (UCC
search results) dated within 20 days of the initial Purchase Date, and a
schedule thereof listing all effective financing statements filed in the State
of Delaware that name Seller as debtor, together with copies of all other
financing statements filed against Seller and releases of, and acknowledgment
copies of proper termination statements (Form UCC-3) necessary to

 

B-1

--------------------------------------------------------------------------------


 

evidence the release of all security interests, ownership and other rights of
any Person previously granted by Seller in the Receivables.

 

(f)                                    (i) Favorable opinion of counsel to
Seller in form and substance satisfactory to Buyer and (ii) favorable opinion of
in-house counsel of Seller in form and substance satisfactory to Buyer.

 

(g)                                 Proof of payment of all reasonable
attorneys’ fees and disbursements incurred by Buyer in excess of $10,000.

 

(h)                                 Evidence of establishment of the Collection
Account.

 

(i)                                     A duly executed Control Agreement.

 

(j)                                     A copy of the duly executed notice from
Seller substantially in the form attached hereto as Exhibit E instructing each
Account Debtor to deposit all payments with respect to the Receivables solely
into the Collection Account.

 

3.                                       Conditions Precedent for Trigger Date

 

The occurrence of the Trigger Date is subject to the following conditions
precedent:

 

(a)                                  The Purchase Termination Date shall not
have occurred.

 

(b)                                 Buyer shall have received a favorable
opinion of counsel to Seller relating to the true sale nature of this Agreement,
in form and substance satisfactory to Buyer.

 

(c)                                  Buyer shall have received acknowledgment or
time-stamped receipt copies of proper financing statements (showing Seller as
debtor/seller and Buyer as secured party/purchaser, and stating that the
financing statements are being filed because UCC Section 9-109 does not
distinguish between a sale and a secured loan for filing purposes) duly filed on
or before the Trigger Date under the UCC.

 

B-2

--------------------------------------------------------------------------------


 

Exhibit C

Representations and Warranties

 

(a)                                  The receivable information contained on the
exhibit to each Request is a true and correct list of the purchase order
numbers, the invoice numbers, and the unpaid amounts due in respect thereof
which comprise the Purchased Receivables on such Purchase Date.  Buyer has
received true and correct copies of all the documentation relating to each of
the Purchased Receivables.  None of the Purchased Receivables are currently
evidenced by chattel paper or instruments.  Each of the Purchased Receivables is
in full force and effect and is the valid and binding obligation of the related
Account Debtor, enforceable in accordance with its terms, and constitutes such
Account Debtor’s legal, valid and binding obligation to pay to Seller the amount
of the Purchased Receivables, subject, as to enforcement of such Account
Debtor’s payment obligation, to bankruptcy, insolvency, reorganization,
arrangement, moratorium and other laws of general applicability relating to or
affecting creditors’ rights.  Neither Seller nor the related Account Debtor is
in default in the performance of any of the provisions of the documentation
applicable to its transactions included within the Purchased Receivables. 
Seller has delivered to the related Account Debtor all property or performed all
services required to be so delivered or performed by the terms of the
documentation giving rise to the Purchased Receivables.  The payments due with
respect to each Purchased Receivable are not contingent upon Seller’s
fulfillment of any further obligation.

 

(b)                                 Each Receivable included in a Request as a
Proposed Receivable, as of the date of sale hereunder, is (i) an Eligible
Receivable, and (ii) without the prior consent of Buyer, (x) the sale terms
thereof does not exceed 90 days, and (iii) the Net Invoice Amount thereof is not
less than $25,000.

 

(c)                                  Seller is the legal and beneficial owner of
each Eligible Receivable free and clear of any lien, encumbrance or security
interest; upon each purchase of a Purchased Receivable, Buyer shall acquire
valid ownership of each Purchased Receivable and the collections with respect
thereto prior to all other Persons.

 

(d)                                 Seller is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware, and is duly qualified to do business, and is in good standing, in
every jurisdiction where the nature of its business requires it to be so
qualified.

 

(e)                                  The execution, delivery and performance by
Seller of the Agreement and the other documents to be delivered by Seller
hereunder, (i) are within Seller’s limited liability company powers, (ii) have
been duly authorized by all necessary limited liability company action, and
(iii) do not contravene (1) Seller’s certificate of formation or limited
liability company agreement, (2) any law, rule or regulation applicable to
Seller, (3) any contractual restriction binding on or affecting Seller or its
property, or (4) any order, writ, judgment, award, injunction or decree binding
on or affecting Seller or its property.  The Agreement has been duly executed
and delivered by Seller.  Seller has furnished (or will furnish prior to the
initial Purchase Date) to Buyer

 

C-1

--------------------------------------------------------------------------------


 

a true, correct and complete copy of its certificate of formation and limited
liability company agreement, including all amendments thereto.

 

(f)                                    No authorization or approval or other
action by, and no notice to or filing with, any governmental entity is required
for the due execution, delivery and performance by Seller of the Agreement or
any other document to be delivered thereunder except for the filings or notices
as may be necessary to perfect the security interest granted to Buyer pursuant
to the Agreement.

 

(g)                                 The Agreement constitutes the legal, valid
and binding obligation of Seller, enforceable against Seller in accordance with
its terms, except as limited by bankruptcy, insolvency, moratorium, fraudulent
conveyance or other laws relating to the enforcement of creditors’ rights
generally and general principles of equity (regardless of whether enforcement is
sought at equity or law).

 

(h)                                 As of the initial Purchase Date, all
conditions precedent set forth in Exhibit B have been fulfilled or waived in
writing by Buyer, and as of each Purchase Date, the respective conditions
precedent set forth therein have been fulfilled or waived in writing by Buyer.

 

(i)                                     There is no pending or, to its
knowledge, threatened action, proceeding, investigation or injunction, writ or
restraining order affecting Seller, Parent or any of their affiliates before any
court, governmental entity or arbitrator which could reasonably be expected to
result in a Material Adverse Change, and Seller is not currently the subject of,
and has no present intention of commencing, an insolvency proceeding or petition
in bankruptcy.

 

(j)                                     Seller is in compliance in all material
respects with the agreements and sale terms relating to the Purchased
Receivables, and the Purchased Receivables, and the agreements and sale terms
related thereto are not subject to any defense or Dispute or any offset,
counterclaim or other defense, whether arising out of the transactions
contemplated by the Agreement or independently thereof.  No effective financing
statement or other instrument similar in effect covering any Receivable is on
file in any recording office, except those filed in favor of Buyer relating to
the Agreement, and no competing notice or notice inconsistent with the
transactions contemplated in the Agreement remains in effect with respect to any
Account Debtor.

 

(k)                                  The Purchased Receivables are denominated
and payable only in United States dollars in the United States.

 

(l)                                     Seller has not changed its principal
place of business or chief executive office in the last five years.

 

(m)                               There exists no event of Material Adverse
Change.

 

(n)                                 Seller’s assets are free and clear of any
liens in favor of any taxing authority, any Employee Benefit Plan or the PBGC
other than inchoate tax liens.

 

C-2

--------------------------------------------------------------------------------


 

Exhibit D

Covenants

 

Until the later of the termination of the Agreement and the date that the
Outstanding Purchase Amount equals zero:

 

(a)                                  Company Existence.  Seller will comply in
all material respects with all material applicable laws, rules, regulations and
orders and preserve and maintain its company existence, rights, franchises,
qualifications, and privileges.  Seller will keep its state of formation as the
State of  Delaware and principal place of business and chief executive office
and the office where it keeps its records concerning the Receivables at the
address set forth in Section 6 of the Agreement or, upon 30 days’ prior written
notice to Buyer, at any other locations in jurisdictions where all actions
reasonably requested by Seller or otherwise necessary to protect, perfect and
maintain Buyer’s security interest in the Receivables have been taken and
completed.

 

(b)                                 Books and Records.  Seller shall keep its
books and accounts in accordance with GAAP and, at all times following the
Trigger Date, shall make a notation on its books and records, including any
computer files, to indicate which Receivables have been sold to Buyer.  Seller
shall maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Receivables and
related contracts in the event of the destruction of the originals thereof), and
keep and maintain all documents, books, records and other information reasonably
necessary or advisable for collecting all Receivables (including, without
limitation, records adequate to permit the daily identification of each
Receivable and all collections of and adjustments to each existing Purchased
Receivable).

 

(c)                                  True Sale.  On and after the Trigger Date,
Seller shall treat each sale of Purchased Receivables hereunder as a sale for
federal and state income tax, reporting and accounting purposes.

 

(d)                                 Sales, Liens and Debt.  Seller will not
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any lien, encumbrance or security interest upon or
with respect to, the Receivables or upon or with respect to any account to which
any collections of any Receivable are sent, or assign any right to receive
income in respect thereof except the security interests in favor of Buyer.

 

(e)                                  Extension or Amendment of Receivables. 
Seller shall not amend or extend the payment terms under any Purchased
Receivables, unless approved in advance by Buyer, and shall not otherwise waive
or permit or agree to any deviation from the terms or conditions of any
Purchased Receivable except in accordance with prior and prudent business
practices.

 

(f)                                    Audits and Visits.  Seller will, at any
time and from time to time during regular business hours as requested by Buyer,
permit Buyer, or its agents or

 

D-1

--------------------------------------------------------------------------------


 

representatives, upon reasonable notice, (i) on a confidential basis, to examine
and make copies of and abstracts from all books, records and documents
(including, without limitation, computer tapes and disks) in its possession or
under its control relating to Receivables including, without limitation, the
related contracts, and (ii) to visit its offices and properties for the purpose
of examining and auditing such materials described in clause (i) above, and to
discuss matters relating to Receivables or its performance hereunder or under
the related contracts with any of its officers or employees having knowledge of
such matters.

 

(g)                                 Reporting Requirements.  Seller will provide
to Buyer (in multiple copies, if requested by Buyer) the following:

 

i.                                          as soon as available and in any
event within 45 days after the end of each of the first three quarters of each
fiscal year of Seller and Parent, consolidated balance sheets of Parent and its
subsidiaries as of the end of such quarter and consolidated statements of
income, cash flows and retained earnings of Parent and its subsidiaries for the
period commencing at the beginning of the current fiscal year and ending with
the end of such quarter, certified by the chief financial officer of Parent;

 

ii.                                       as soon as available and in any event
within 90 days after the end of each fiscal year of Seller and Parent, a copy of
the audited consolidated financial statements (together with explanatory notes
thereon) and the auditor’s report letter for such year for Parent and its
subsidiaries, containing financial statements for such year audited by
independent public accountants of recognized standing;

 

iii.                                    promptly after the sending or filing
thereof, if any, copies of all reports and registration statements that Parent
or Seller thereof files with the SEC or any national securities exchange and
official statements that Parent or Seller thereof files with respect to the
issuance of tax-exempt indebtedness;

 

iv.                                   at least ten Business Days prior to any
change in the Borrower’s name, a notice setting forth the new name and the
proposed effective date thereof;

 

v.                                      on the first Business Day of each week
(or on such other day of the week as may be mutually agreed upon by Buyer and
Seller from time to time), invoices, Reconciliation Reports and aging and past
due reports relating to the Purchased Receivables, together with such other
data, reports and information relating to the Receivables requested by Buyer
from time to time;

 

vi.                                   immediately (and in no event later than
one Business Day following actual knowledge or receipt thereof), written notice
in reasonable detail, of any lien, encumbrance or security interest asserted or
claim made against a Receivable; and

 

vii.                                as soon as possible and in any event within
five days after becoming aware of the occurrence thereof, written notice of any
Material Adverse Change.

 

D-2

--------------------------------------------------------------------------------


 

(h)                                 Further Instruments.  Seller shall, at its
expense, promptly execute and deliver all further instruments and documents, and
take all further action that Buyer may reasonably request, from time to time, in
order to perfect, protect or more fully evidence the full and complete ownership
and security interest in the Receivables, or to enable Buyer to exercise or
enforce the rights of Buyer hereunder or under the Receivables.

 

(i)                                     Taxes.  Seller shall pay any and all
taxes (including any sales, occupational, excise, personal property, privilege
or license taxes, or any withholdings, but not including taxes imposed upon
Buyer with respect to its overall net income) relating to the transactions
contemplated under the Agreement, including but not limited to the sale,
transfer and assignment of each Purchased Receivable; except for those taxes
that Seller is contesting in good faith and for which adequate reserves have
been taken.

 

(j)                                     Perform Terms.  Seller shall duly
perform and comply with all terms under each contract relating to the Purchased
Receivables and immediately inform Buyer of any breach or default by Seller or
any Account Debtor of any of the terms thereof including, without limitation,
the basis of any non-payment with respect to a Purchased Receivable.

 

(k)                                  Not Adversely Affect Buyer’s Rights. 
Seller shall refrain from any act or omission which might in any way which might
be reasonably expected to prejudice or limit Buyer’s rights under any of the
Purchased Receivables or this Agreement.

 

(l)                                     Disclosures.  Seller will promptly
disclose to the public such information as required pursuant to GAAP and in
accordance with rules and regulations promulgated by the SEC under the
Securities Exchange Act of 1934, as amended, including, without limitation,
(i) the net effect of this Receivables sale transaction on its financial
condition, (ii) the nature, amount and term of the material financial
obligations incurred hereunder, and (iii) a description of events that may cause
such an obligation to arise, increase or become accelerated.

 

D-3

--------------------------------------------------------------------------------


 

Exhibit E

Form of Notice to Account Debtor

 

[Letterhead of Seller]

 

[Date]

 

[Name and Address
of Account Debtor]

 

Re:                              Change of Account and Address

 

To Whom it May Concern:

 

Please be advised that we are selling to Citibank, N.A. all of our existing and
future receivables payable by you to us.  Accordingly, you are hereby directed
to make all wire transfers and send all checks and other forms of payment
directly to the following account:

 

 

 

 

Account #
ABA #
Confirm Phone Number:
Attention: 

 

The foregoing directions shall apply to all existing receivables payable to us
and (until further written notice) to all receivables arising in the future and
may not be revoked except by a writing executed by Citibank, N.A.

 

Please acknowledge your receipt of this notice by signing the enclosed copy of
this letter and returning it in the enclosed envelope.

 

Thank you for your cooperation in this matter.

 

 

UTSTARCOM PERSONAL COMMUNICATIONS LLC

 

 

 

 

By:

 

 

 

 

[Authorized Officer]

 

 

Receipt Acknowledged:
[Name of Account Debtor]

 

 

By:

 

 

Title:

 

E-1

--------------------------------------------------------------------------------


 

Exhibit F

Events of Termination

 

Each of the following shall be an “Event of Termination”:

 

(a)                                  Any representation or warranty (other than
those representations and warranties  with respect to eligibility criteria of
the Receivables, to the extent subject to the repurchase and indemnification
provisions of Section 5 of the Agreement) made or deemed made by Seller under or
in connection with the Agreement or any information or report delivered by
Seller pursuant to the Agreement (other than  with respect to eligibility
criteria of the Receivables, to the extent subject to the repurchase and
indemnification provisions of Section 5 of the Agreement) shall prove to have
been incorrect or untrue in any material respect when made or deemed made or
delivered, and shall remain incorrect or untrue for 10 days after written notice
thereof shall have been given to Seller or Parent by Buyer.

 

(b)                                 Seller or Parent fails to perform or observe
any term, covenant or agreement contained in the Agreement or the Performance
Undertaking on its part to be performed or observed and any such failure shall
remain unremedied for ten days (and with respect to payment obligations, two
Business Days) after written notice thereof shall have been given to Seller or
Parent by Buyer.

 

(c)                                  Seller or Parent shall fail to pay any
principal of or premium or interest on any of its indebtedness for borrowed
money in a principal amount in excess of $10,000,000 when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
indebtedness; or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such indebtedness; or any such
indebtedness shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment or a voluntary
prepayment), in each case prior to the stated maturity thereof.

 

(d)                                 Any purchase of Receivables pursuant to the
Agreement shall for any reason fail or cease to create or fail or cease to be a
valid and perfected security interest (or, following the Trigger Date, ownership
interest) in such Purchased Receivables and the Collections with respect thereto
free and clear of all Liens (other than permitted Liens) unless such Purchased
Receivables (or portion thereof) are repurchased in the manner set forth in
Section 5(a), or the indemnification payment is made to Buyer in the manner set
forth in Section 5(b) within five Business Days following demand therefor, or
any material provision of this Agreement or the Performance Undertaking shall
for any reason cease to be valid and binding on Seller or Parent, or Seller or
Parent shall so state in writing

 

F-1

--------------------------------------------------------------------------------


 

(e)                                  Seller or Parent shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against Seller or Parent
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
Property) shall occur; or Seller or Parent shall take any action to authorize
any of the actions set forth above in this paragraph (e).

 

(f)                                    Seller or Parent shall have consummated,
or shall have entered into any transaction or agreement which shall result or be
intended to result in any Change of Control; or a Change of Control occurs.

 

If an Event of Termination shall occur and be continuing, Buyer may, by notice
to Seller, declare the Purchase Termination Date to have occurred, except with
respect to an Event of Termination arising as a result of clause (e) of this
Exhibit F, in which case the Purchase Termination Date shall be deemed to have
occurred automatically and without notice.  Upon any such declaration, Buyer
shall have, in addition to the rights and remedies which it may have under this
Agreement, all other rights and remedies provided after default under the UCC
and under other applicable law, which rights and remedies shall be cumulative.

 

F-2

--------------------------------------------------------------------------------